Citation Nr: 1218102	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for temporomandibular jaw (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, the Veteran informed VA that he does not want a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claims for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, and entitlement to a disability rating in excess of 10 percent for TMJ dysfunction, a remand is necessary in order to afford the Veteran new examinations so as to determine the current nature and severity of those disabilities.  In this regard, the Board observes that the Veteran was last examined by VA in February 2007, and his most recent treatment records are from a VA facility, and are dated November 2009.  Because no evidence of VA or private treatment since November 2009 is of record, new examinations for those disabilities are warranted.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and TMJ dysfunction since November 2009.  Thereafter, any identified records, to include those from the West Palm Beach, Florida VA Medical Center dated from November 2009 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and TMJ dysfunction.  After securing any necessary authorization from him, obtain all identified treatment records, to include the records from the West Palm Beach, Florida VA Medical Center dated from November 2009 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  Any indicated evaluations, studies, and tests-including audiometric and speech recognition testing-should be conducted.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his TMJ dysfunction.  The claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  Any indicated evaluations, studies, and tests-including measurements, in millimeters (mm), of the Veteran's inter-incisal range and range of lateral excursion-should be conducted.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


